internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br 1-plr-159370-01 date date do ty legend a country b company c company d business e date f year g year h year i date j date k date l dear plr-159370-01 this is in response to your letter dated date requesting a ruling on behalf of a under sec_877 of the internal_revenue_code_of_1986 the code that a’s loss of permanent resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a is a citizen of country b a’s parents and spouse were all born in country b in year g a’s spouse began working for company c and in year h he was transferred to the united_states in year i a obtained a green card and became a permanent resident_of_the_united_states company c and its subsidiaries are in business e country b agreed to deregulate the business e industry beginning on date j a’s spouse was the senior executive for company c’s operations in country b which accounted for the majority of its business therefore company c transferred a’s spouse back to country b on date k to help position the company to compete effectively beginning on date k a moved back to country b with her spouse a gave up her green card on date l a has always maintained close ties with country b and has had property there a’s spouse intends to complete his career and retire in country b a is a resident fully liable to tax in country b sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed on u s source income as modified by sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceeds a certain threshold see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds one of these thresholds however will not be presumed to have a principal purpose of tax plr-159370-01 avoidance if that person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 an eligible former long-term_resident will not be presumed to have a principal purpose of tax_avoidance if that former long-term_resident is described within certain categories and submits a complete and good_faith request for a ruling within one year of the date of loss of long term residency status for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_98_34 because a is described in two categories of individuals eligible to submit ruling requests first a is eligible to submit a request because a’s parents were born in country b second a is eligible to submit a request because a’s spouse was born in country b a submitted all the information required by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made we conclude that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 therefore a will not be presumed under sec_877 to have as one of a’s principal purposes for expatriating the avoidance of u s taxes however because the information submitted does not clearly establish the existence or lack of a principal purpose to avoid taxes under subtitle a or b of the code no opinion is expressed as to whether a’s expatriation had for one of its principal purposes the avoidance of such taxes while this ruling rebuts the presumption of tax_avoidance under sec_877 it is not conclusive as to whether a subsequently may be found to have a principal purpose of tax_avoidance under sec_877 sec_2107 or sec_2501 based on all the facts and circumstances see sec_877 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s united_states tax_liability for taxable periods prior to expatriation or a’s u s tax_liability for periods after expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return plr-159370-01 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a and an authorized representative ______________________________ sincerely senior technical reviewer cc intl br office of the associate chief_counsel international cc
